                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 PRINCE D. KEY,

                              Plaintiff,
        v.                                                         OPINION and ORDER

 ROBERT SHANNON, JOSEPH CICHANOWICZ,                                    17-cv-521-jdp
 JOSHUA KOLBO, and GARY BOUGHTON,

                              Defendants.


       Pro se plaintiff Prince D. Key, an inmate at Wisconsin Secure Program Facility (WSPF),

alleges that defendants, all prison officials at WSPF, violated his rights by failing to provide

him with his medication on four occasions. Key is proceeding under the Eighth Amendment

against all defendants. He is also proceeding against defendant Robert Shannon under the First

and Fourteenth Amendment and under a Wisconsin-law negligence theory.

       Defendants have filed a motion for summary judgment. I will grant defendants’ motion

for summary judgment in part: I will dismiss Key’s retaliation and equal protection claims in

their entirety, and I will dismiss most of Key’s deliberate indifference claims. But because it is

not clear from Key’s medical records whether defendant Shannon denied Key stomach-pain

medication on February 21, 2017, I will stay a ruling on Key’s deliberate indifference and

negligence claims related to this incident and order the parties to submit supplemental

materials.
                                   UNDISPUTED FACTS

       The following facts are undisputed unless otherwise noted.

       Plaintiff Prince D. Key is an inmate at Wisconsin Secure Program Facility, in Boscobel,

Wisconsin. Defendants are all prison officials at WSPF. Defendant Robert Shannon is a

correctional officer, defendant Joseph Cichanowicz is a supervising officer, defendant Joshua

Kolbo is a sergeant, and defendant Gary Boughton is the warden.

       Key suffers from post-traumatic stress disorder (PTSD), anti-social personality disorder,

and depression. Key also suffers from ulcerative colitis, a disease that causes inflammation in

the digestive tract. Key’s claims in this case stem from four incidents in February and March

2017 in which he was denied or experienced delay in receiving his medications for both his

mental health problems and ulcerative colitis: February 21, 2017, February 24, 2017, March

17, 2017, and March 24, 2017.

A. Key’s medications

       At some point in February 2017, Key was prescribed paroxetine, an anti-depressant,

and trazadone, an anti-depressant and sedative, to treat his mental health conditions. Key was

also prescribed diphenhydramine, an antihistamine prescribed to treat nausea. Key does not

dispute that he was prescribed these medications, and he says that he was also prescribed

promethazine, an antihistamine used to treat stomach pain. Defendants dispute that Key was

prescribed promethazine on either February 21 or 24, 2017. Defendants say that Key was first

prescribed promethazine on March 8, 2017. But Key’s “Medication/Treatment Record”

appears to show otherwise. This is a record kept by the prison that lists Key’s medications and

contains notations denoting the specific days when Key received each medication in his cell.

Dkt. 18-7. The meaning of every notation on the record is not self-evident, and the parties do


                                               2
not fully explain the information on it. But the document appears to show that Key was given

promethazine a few days in early February.

       In March 2017, Key was prescribed mirtazapine, an anti-depressant, in addition to

paroxetine to treat his mental health conditions. Beginning on March 8, 2017, Key also was

prescribed promethazine.

B. Medication distribution procedure

       We begin with some background on how medication is distributed at WSPF. When it

is time for “med pass” to begin, the unit’s control center issues a public-address announcement.

To make the med pass run smoother, each inmate with a prescription is encouraged to use the

intercom to confirm that he indeed wants his prescribed medication. After the announcement,

staff members in the control center compile a list of inmates who responded to the PA message.

Inmates who do not reply will not be on the list for medication, but staff should provide

medication if an inmate requests it during the med pass.

       When conducting a med pass, officers give an inmate medication by putting it in a

paper cup and placing it on the ledge of the opened “trap” in the inmate’s door. Opening the

trap inevitably poses some risk to the officer. For example, an inmate could attempt to attack

an officer with a weapon or throw urine or feces at the officer. So for the safety of staff members

conducting the med pass, inmates are required to have their light on and be fully clothed.

       The incidents complained of in this case all occurred during the “bedtime” med pass.

Because defendant Shannon was assigned to second shift, working from approximately 2:00

p.m. to 10:00 p.m., he was responsible for dispensing Key’s bedtime medications.




                                                3
C. Denied or delayed medications

        1. February 21, 2017

        On this date, Shannon passed out “bedtime” medication to inmates. Key did not reply

to the med pass PA announcement. When Shannon passed by Key’s cell, Key told Shannon

that he wanted his medication. Shannon did not give Key his medication.

        Key then contacted defendant Sergeant Joshua Kolbo. The parties disagree about

precisely what Kolbo did in response, but they agree that Kolbo approved Shannon’s denial.

Key did not receive his medication until approximately two hours later, when he asked third-

shift officers.

        Key then wrote the unit manager, who is not a party to this lawsuit, telling him that

Shannon had denied him his medication. In response, the unit manager told Key that he would

talk to staff; the manager then told Shannon that although past practice had been to mark an

inmate’s failure to respond by intercom as a refusal of medication, current practice was to

provide the medication if an inmate requests it.

        The next day, Key wrote the warden, defendant Boughton, complaining about the

incident. Key also filed an inmate grievance. The letter and grievance were not resolved until

much later. The complaint examiner recommended that Key’s grievance be “affirmed”—in the

DOC’s parlance, that means that Key should win his grievance—and she stated that although

Key should use the intercom to request his medication, staff should still give the inmate his

medication even if the inmate failed to answer the PA call. The complaint examiner told Key

that the unit supervisor spoke to Shannon about the issue. On March 15, 2017, defendant

Boughton accepted the recommendation and affirmed the grievance. Boughton responded to

Key’s February letter on March 21, 2017, stating, “It is helpful when inmates signal on the


                                              4
intercom they want their medications” and, “when both staff and inmates make an effort to

fulfill [medication] service delivery, the outcomes can be much more desirable.” Dkt. 17, at 2

¶ 3.

       2. February 24, 2017

       The second incident occurred three days later, while Key’s grievance was pending. Key

was wearing a “du-rag” head covering when Shannon came by to pass out medication. Key was

housed in general population, and only inmates in the Restrictive Housing Unit are required

to remove head coverings during med pass. But Shannon says that he believed all inmates were

required to remove head coverings during med pass for safety reasons—the concern being that

an inmate could hide a weapon or other harmful material with which he could harm the officer

while the trap was open. Key disputes that there was any such policy or that Shannon thought

there was: Key says that he had previously worn a du-rag during med pass and Shannon had

not asked him to remove it. Key also says that when Shannon instructed him to remove his

du-rag, Shannon said, “since people want to complain, now we’re following all the rules.” Key

removed his du-rag and Shannon gave him his medication.

       Afterward, Key filed a grievance. The grievance was rejected as not raising a significant

issue because Key received his medication. The parties dispute whether Boughton reviewed

that rejection.

       3. March 17, 2017

       On this date, Shannon again refused to give Key his medication until he removed his

du-rag. During this incident, Key says that he showed Shannon a copy of the inmate handbook,

which did not require that inmates in general population remove du-rags. Shannon says that

nevertheless, he was suspicious that Key’s refusal meant that he may be hiding something


                                               5
dangerous. Key eventually complied with Shannon’s order to remove his du-rag, and Shannon

gave him his medication.

       After this incident, Shannon requested that the sergeant on duty contact a supervisor.

Defendant Joseph Cichanowicz was the supervisor on March 17, 2017. Key says that

Cichanowicz told the sergeant that Shannon was correct to ask Key to remove his du-rag when

the door trap was opened. Shannon says that Cichanowicz met with him and told him that the

policy to have inmates remove their du-rags applied only in the Restrictive Housing Unit, and

not the general population unit that Key was in. But Shannon also says that officers always

retain the right to give inmates orders to remove a head covering for safety reasons. Key filed

a grievance that was rejected as insignificant because he received his medication that day. Key

appealed and defendant Boughton approved the rejection.

       4. March 24, 2017

       On this date, Shannon and Key had another disagreement during med pass. By this

time, Shannon had been made aware that there was no policy requiring general population

inmates to remove head coverings for med pass. When Shannon came around for med pass,

Key was again wearing a du-rag. Shannon says that in an effort to avoid further “commotion,”

he instructed Key to stand in the middle of his cell, rather than remove his du-rag. Shannon

says that after Key complied and stood in the middle of his cell, he dispensed the medication

to Key. But Key disputes this: he says that Shannon denied him his medication and another

officer gave him his medication. Key does not say whether he was given his medication during

or after Shannon’s med pass.

       Key filed a grievance about this incident. The grievance was rejected because the issue

had previously been addressed. Defendant Boughton approved that rejection.


                                              6
                                           ANALYSIS

       To succeed on their motion for summary judgment, defendants must show that there is

no genuine issue of material fact and that they are entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “A genuine issue of

material fact arises only if sufficient evidence favoring the nonmoving party exists to permit a

jury to return a verdict for that party.” Brummett v. Sinclair Broad. Grp., Inc., 414 F.3d 686, 692

(7th Cir. 2005). All reasonable inferences from the facts in the summary judgment record must

be drawn in the nonmoving party’s favor. Baron v. City of Highland Park, 195 F.3d 333, 338

(7th Cir. 1999). If the nonmoving party fails to establish the existence of an essential element

on which that party will bear the burden of proof at trial, summary judgment should be granted

to the moving party. Celotex, 477 U.S. at 322.

A. Eighth Amendment delayed medical care claims

       Key alleges that defendant Shannon was deliberately indifferent to his serious medical

needs by denying him medication or delaying in providing it. Key also alleges that defendants

Cichanowicz, Kolbo, and Boughton were deliberately indifferent by condoning Shannon’s

actions.

       The Eighth Amendment prohibits prison officials from acting with deliberate

indifference to prisoners’ serious medical needs. Estelle v. Gamble, 429 U.S. 97, 103–04 (1976).

A “serious medical need” is a condition that a doctor has recognized as needing treatment or

one for which the necessity of treatment would be obvious to a lay person. Johnson v. Snyder,

444 F.3d 579, 584–85 (7th Cir. 2006). A medical need is serious if it is life-threatening, carries

risks of permanent serious impairment if left untreated, results in needless pain and suffering,

significantly affects an individual’s daily activities, Gutierrez v. Peters, 111 F.3d 1364, 1371–73


                                                 7
(7th Cir. 1997), or otherwise subjects the prisoner to a substantial risk of serious harm. Farmer

v. Brennan, 511 U.S. 825, 847 (1994). To be considered “deliberately indifferent,” an official

must know of and disregard “an excessive risk to an inmate’s health or safety; the official must

both be aware of the facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.” Snipes v. Detella, 95 F.3d 586, 590

(7th Cir. 1996). However, inadvertent error, negligence, gross negligence, and ordinary

malpractice are not cruel and unusual punishment within the meaning of the Eighth

Amendment. Vance v. Peters, 97 F.3d 987, 992 (7th Cir. 1996).

       Key eventually received his medications on all four occasions, but that does not

necessarily defeat his claims. Deliberate indifference can include the delay in access to medical

care. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 828 (7th Cir. 2009). “A delay in

treating non-life-threatening . . . conditions may constitute deliberate indifference if the delay

exacerbated the [condition] or unnecessarily prolonged the inmate’s pain.” Arnett v. Webster,

658 F.3d 742, 753 (7th Cir. 2011) (citing McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir.

2010). The length of delay considered tolerable depends on “the seriousness of the condition

and the ease of providing treatment.” McGowan, 612 F.3d at 640. Shannon’s actions delayed

Key’s access to medications for both his mental health problems and his ulcerative colitis.

Because the facts surrounding Key’s mental health medication and ulcerative colitis medication

are different, I will address them separately.

       1. Mental health medications

       To establish that defendants were deliberately indifferent to his mental health problems

under a delayed access-to-medical-care theory, Key must show that he was harmed by the delay

in receiving his mental health medications (paroxetine, trazadone, and mirtazapine). See, e.g.,


                                                 8
Arnett, 658 F.3d at 753. Other than stating that he suffers from depression, anti-social

personality disorder, and PTSD, Key has not explained how he was harmed by receiving his

mental health medications two hours late on February 21, 2017, and a few minutes late, at

most, on February 24, 2017, March 17, 2017, and March 24, 2017. Without such an

explanation of how his mental health problems were exacerbated by the relatively short delays

at issue here, no jury could find in Key’s favor. For this reason, I will grant defendants’ motion

for summary judgment on Key’s deliberate indifference claims concerning medications for his

mental health conditions.

       2. Ulcerative colitis medication

       Key says that he suffers pain as the result of his ulcerative colitis and that he was denied

medication to treat this pain. Key alleges that Shannon denied or delayed in providing his

ulcerative colitis medications on four occasions. He also alleges that Cichanowicz, Kolbo, and

Boughton condoned those actions.

       But the undisputed facts show at most only a minutes-long delay for the second, third,

and fourth incidents. Because Key received his medications on February 24, 2017, March 17,

2017, and March 24, 2017, after complying with Shannon’s requests, any extremely short

delay Key experienced in receiving his medications on these dates was insignificant. Key has

established a moderate delay for only the first incident; therefore, I will grant defendants’

motion regarding the second, third, and fourth incidents. Because the claims against

Cichanowicz and Boughton concern only these incidents, I will dismiss them from the case.

That leaves Key’s claims against Shannon and Kolbo for the first incident, on February 21,

2017, where there was a two-hour delay.




                                                9
        The claims that stem from the first incident require further analysis. For the purposes

of this motion, I will assume that Key was in pain and that Shannon knew that. This leaves

the questions whether Key suffered prolonged pain because Shannon did not provide him with

medication for his stomach pain and whether Kolbo contributed to Key’s prolonged pain by

affirming the denial.

        Whether a reasonable jury could find in Key’s favor depends on whether Shannon was

supposed to give Key stomach-pain medication on February 21, 2017. But it is unclear whether

Shannon was supposed to give Key stomach-pain medication that day. Defendants provide

contradictory statements regarding what medications Key was prescribed and when. But the

only stomach-pain medication that is part of this record is promethazine, an antihistamine

prescribed for Key’s stomach pain. Defendants have said both that Key was prescribed

promethazine in February 2017, and that Key was first prescribed promethazine on March 8,

2017.

        Defendants provided Key’s “Medication/Treatment Record” in support of their motion

for summary judgment. Defendants have submitted a declaration that briefly explains the

record’s contents, see Dkt. 18, ¶ 36, but they have not submitted any affidavits or declarations

explaining the proper interpretation of this record. Based on these submissions, I cannot be

certain what the record means. The record appears to list Key’s prescriptions and dosage, has

dates underneath each medication that might be prescription expiration dates, and contains

markings that seem to indicate the individual dates Key received each medication in his cell.

Key’s February medication record has notations suggesting that he received promethazine a

few days in early February 2017. But there is a date, February 9, 2017, written underneath the

listing for promethazine on the record that I suspect to be an expiration date. In response to


                                              10
defendants’ contention that the medications Key received during the bedtime med pass in

February were paroxetine, trazodone, and diphenhydramine, Key says that he “also received

promethazine for stomach pain related to ulcerative colitis.” Dkt. 38, ¶ 49. But Key does not

say when in February 2017 he was prescribed promethazine, nor does he cite any evidence

supporting his statement.

       Because it is unclear from the Medication/Treatment Record whether Key was

prescribed promethazine on February 21, 2017, I will give defendants a short time to submit

a supplemental brief citing whatever evidence they have supporting their assertion that Key

was not prescribed promethazine on February 21, 2017. I will also give Key a short time to

respond with a declaration and any other evidence he may have showing that he was prescribed

promethazine on February 21, 2017. I will not require the parties to submit additional

proposed findings of fact.

B. Negligence

       Key also alleges, under Wisconsin-law negligence, that Shannon was negligent by

denying him his medications. Because I have not yet addressed all Key’s federal claims, I will

address Key’s negligence claim after receiving the parties’ supplemental materials.

C. First Amendment retaliation claim

       Key alleges that defendant Shannon retaliated against him for filing an inmate grievance

regarding the February 21, 2017, incident by requiring him to remove his du-rag and stand in

the middle of his cell to receive his medications as detailed in the discussion of the second,

third, and fourth incidents. Because these commands are not sufficient to deter a person of

ordinary firmness from engaging in protected First Amendment activity, I will grant

defendants’ motion for summary judgment on this claim. (Defendants also raise a qualified


                                              11
immunity defense to Key’s retaliation claim, but I need not address qualified immunity because

I am granting defendants’ motion for summary judgment on the merits.)

       To prevail on a First Amendment retaliation claim, Key must identify (1) the

constitutionally protected activity in which he was engaged; (2) one or more retaliatory actions

taken by Shannon that would deter a person of “ordinary firmness” from engaging in the

protected activity; and (3) sufficient facts to make it plausible to infer that his protected activity

was one of the reasons Shannon took the action he did against him. Bridges v. Gilbert, 557 F.3d

541, 556 (7th Cir. 2009). Neither party disputes the first element because Key engaged in

constitutionally protected activity when he filed grievances and lawsuits related to Shannon’s

actions. See, e.g., Gomez v. Randle, 690 F.3d 859, 866 (7th Cir. 2012); Watkins v. Kasper, 599

F.3d 791, 798 (7th Cir. 2010). But defendants dispute both the second element, arguing that

Shannon’s orders were not sufficient to deter a person of ordinary firmness from filing future

complaints and the third element, arguing that Shannon did not have Key remove his du-rag

and stand in the middle of his cell because Key filed a complaint.

       I will address the intent element first. Defendants contend that Shannon relied on valid

security concerns in directing Key to take his du-rag off or stand in the middle of his cell. But

to meet his burden on this element, Key does not have to show that retaliation was Shannon’s

only motivation for making those orders. See, e.g., Woodruff v. Mason, 542 F.3d 545, 551 (7th

Cir. 2008) (holding that a plaintiff “does not need to show that is it litigation history was the

only factor that motivated the defendant[’s]” retaliatory action). A reasonable jury could

conclude that Shannon made those orders for both reasons. Key says that when Shannon

ordered him to remove his du-rag on February 24, 2017, he told him “since people want to

complain, we’re following all the rules now.” On summary judgment I must credit Key’s version


                                                 12
of events, despite Shannon’s denial, and this statement suggests that Shannon intended to

retaliate against Key. Key has adduced evidence from which a reasonable jury could find in his

favor on this element.

       As for the question whether Shannon’s alleged actions would deter a person of ordinary

firmness from filing complaints in the future, defendants contend that Key cannot succeed on

this element because he continued to file inmate complaints. But because the court applies an

objective, not subjective, test to determine whether the alleged retaliatory actions would deter

a person of “ordinary firmness” from engaging in the protected activity, Key did not forfeit his

retaliation claim against Shannon by continuing to file inmate grievances or initiating this

lawsuit. See, e.g., Surita v. Hyde, 665 F.3d 860, 878 (7th Cir. 2011); see also Rozak v. Randt, No.

15-cv-367-jdp, 2018 U.S. Dist. LEXIS 66446 (W.D. Wis. Apr. 20, 2018) (“I am wary of

placing prisoners in a ‘catch-22’ where they cannot succeed in retaliation lawsuits because their

lawsuit itself shows that their speech was not chilled”).

       Nonetheless, defendants have a point about the seriousness of the alleged retaliatory

actions. Being made to remove a du-rag or stand in the middle of a cell are simply too minor

of deprivations to implicate the First Amendment. See Stephens v. Erickson, 569 F.3d 779, 790

(7th Cir. 2009) (holding that “trivial harms, petty slights, [and] minor annoyances” do not rise

to the level of materially adverse action necessary to sustain a retaliation claim); see also Conrad

v. Dunahay, No. 17-cv-418-jdp, 2019 U.S. Dist. LEXIS 21561 (W.D. Wis. Feb. 11, 2019)

(holding that denial of a plaintiff’s preferred style of eyeglass was too minor a deprivation to

implicate the First Amendment); Bridges, 557 F.3d at 555 (holding that “[a] single retaliatory

disciplinary charge that is later dismissed is insufficient” to deter a person of ordinary firmness).




                                                 13
For this reason, I will grant defendants’ motion for summary judgment on Key’s First

Amendment retaliation claim.

D. Equal protection class-of-one claim

       Key alleges that defendant Shannon violated his Fourteenth Amendment rights under

an equal protection class-of-one theory because Shannon treated him differently than other

similarly situated inmates. Key says that Shannon made him—but not other inmates—remove

his du-rag and stand in the middle of his cell to receive his medication, because Shannon did

not like him. Defendants seek summary judgment on this claim, contending in part that

Shannon is entitled to qualified immunity. Because a class-of-one claim in the prison context

is not clearly established, I will grant defendants’ motion for summary judgment on Key’s equal

protection class-of-one claim.

       Government officials are entitled to qualified immunity unless their conduct violated a

federal statutory or constitutional right, and the unlawfulness of their conduct was “clearly

established at the time.” D.C. v. Wesby, 138 S. Ct. 577, 589 (2018). Key has the burden of

demonstrating that Shannon’s violation of the Fourteenth Amendment was “clearly

established.” Archer v. Chisholm, 870 F.3d 603, 613 (7th Cir. 2017). Key can show that the

violation was clearly established if “a violation of this right has been found in factually similar

case, or that the violation was so clear that a government official would have known that his

actions violated the plaintiff’s rights even in the absence of a factually similar case.” Lee v.

Young, 533 F.3d 505, 512 (7th Cir. 2008).

       This court has previously expressed concern about applying class-of-one claims in a

prison context. See, e.g., Taliaferro v. Hepp, No. 12-cv-921-bbc, 2013 WL 936609 (W.D. Wis.

Mar. 11, 2013). Neither Key nor my own research uncovers any case law establishing class-of-


                                                14
one claims in the prison context. Given the lack of clear instruction by higher courts, Key’s

rights are not clearly established, and Shannon is entitled to qualified immunity. Therefore, I

will grant defendants’ motion for summary judgment on Key’s equal protection class-of-one

claim.



                                           ORDER

         IT IS ORDERED that:

         1. Defendants’ motion for summary judgment, Dkt. 34, is GRANTED IN PART, as
            set forth above.

         2. Defendants Joseph Cichanowicz and Gary Boughton are DISMISSED.

         3. The remaining defendants may have until July 25, 2019, to submit materials
            supplementing their motion for summary judgment as explained in the opinion
            above. Plaintiff Prince D. Key may have until August 1, 2019, to respond.

         Entered July 18, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              15
